 


110 HR 383 IH: HUBZone Improvement Act of 2007
U.S. House of Representatives
2007-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 383 
IN THE HOUSE OF REPRESENTATIVES 
 
January 10, 2007 
Mr. Goode introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To amend the Small Business Act to revise the definition of a HUBZone with respect to counties that are highly rural but adjacent to urban areas. 
 
 
1.Short titleThis Act may be cited as the HUBZone Improvement Act of 2007.
2.Definition of HUBZone qualified areaSection 3(p)(4) of the Small Business Act (15 U.S.C. 632(p)(4)) is amended by adding at the end the following new subparagraph:

(C)Notwithstanding subparagraph (B), the term qualified nonmetropolitan county also includes a county located within a metropolitan statistical area if—
(i)according to the Bureau of the Census of the Department of Commerce—
(I)the total population of that county is 80,000 or less; and
(II)the population residing within urbanized areas of that county is 10 percent or less of the total population of the county; and
(ii)the county meets either the median household income requirement of subparagraph (B)(ii)(I) or the unemployment rate requirement of subparagraph (B)(ii)(II).. 
 
